Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 32-58 are currently pending in the instant application.  Applicants have canceled claims 1-31 and added new claims 32-58 in a preliminary amendment.  Claims 32-53 and 55-58 are rejected and claim 54 is considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2019/077729, filed on October 14, 2019, which claims benefit of Foreign Application EPO 18306354.4, filed on October 15, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 32-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  is the essential step that shows the compound of formula (I), the final product, actually being obtained in claim 32.
Claims 51-53 and 55-58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  is the essential step that shows the compound of formula (II), the final product, actually being obtained in claim 51.

***the closest prior art is EP 2 886 545 A1 which teaches a process for preparing 1-[2-(4-bromo-2-chloro-3-fluoro-phenoxy)ethyl]-4-methyl-piperazine 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 by first preparing the compound 1-[2-(4-bromo-3-fluoro-phenoxy)ethyl]-4-methyl-piperazine 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and then reacting it with 1,1,1,2,2,2-hexachloroethane to add the Cl substituent in a second step (see paragraphs 0165 and 0166, page 38).  The instant process differs that the 3 halogen atoms are already present on the starting material and the reactant used is 
    PNG
    media_image3.png
    120
    136
    media_image3.png
    Greyscale
.


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/
Primary Examiner, Art Unit 1626